Order issued July 28, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01334-CR
                                 No. 05-13-01335-CR
                                 No. 05-13-01336-CR
                      ________________________________________

                             SHIRLEY ANN ALFARO, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices Bridges, Francis, and Lang-Miers

       Based on the Court’s opinion of this date, we GRANT the March 18, 2014 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Shirley Ann Alfaro, TDCJ No. 1697852, Christina Melton Crain Unit, 1401 State School Road,

Gatesville, Texas, 76599-2999.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE